443 F.2d 71
Leonard ALLRED, Plaintiff-Appellant,v.James H. SUMMERSGILL, III, et al., Defendants-Appellees.
No. 31103.
United States Court of Appeals, Fifth Circuit.
June 4, 1971.

Orlando G. Bendana, Trial Atty., New Orleans, La., for plaintiff-appellant.
Stanley E. Loeb, New Orleans, La., L. G. LaPlante, Jr., LaPlante & Serpas, Galliano, La., Loeb & Livaudais, Claire Loeb, New Orleans, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana; James A. Comiskey, District Judge.
Before GEWIN, BELL and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966